Reasons for Allowance
Claims 1-4 and 7-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: “a refrigerator comprising a refrigerating compartment, a freezing compartment, a deep freezing compartment having a temperature lower than the freezing compartment temperature, a freezing compartment damper provided in a freezing compartment circulation passage between the deep freezing compartment and the freezing compartment, a refrigerating compartment damper provided in a refrigerating compartment circulation passage between the deep freezing compartment and the refrigerating compartment, a controller configured to perform one of; (i) independently operate the first freezing cycle according to the refrigerating compartment temperature and the freezing compartment temperature; and the second freezing cycle according to the deep freezing compartment temperature and close the freezing compartment damper and the refrigerating compartment damper when a simultaneous operation condition is not satisfied, (ii) simultaneously operate the first freezing cycle and the second freezing cycle and open at least one of the freezing compartment damper or the refrigerating compartment damper when a simultaneous operation condition is satisfied.

The closest prior art of record, Hyun (US 9436377 B2) in view of Boiarski (US 8091381 B2), discloses all the other limitations required by the claim (see at least rejection of claim 1 in the office action of 08/19/2020). However, the proposed combination above does not contemplate the provision of the respective dampers, as well as the associated control scheme. Sexton (US 10094610 B2) teaches the concept of providing a damper between chambers of a refrigerator. See (col. 4, L 43-54 and col. 10, L 11 - col. 11, L 3). Nonetheless, it would not have been obvious to an ordinary skill artisan as per MPEP § .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763